By the Court.
"We know of no law making it the duty of a justice of the peace to sign such a bill of exceptions. It presents no question of law, and no question of the competency or tendency of the evidence. The act of April 12, 1858 (8. & C. 1155), which allows a bill of exceptions for the purpose of reviewing on error the issues of fact, or the weight and sufficiency of the evidence, does not apply to proceedings before justices of the peace. The provision in section 137 of the justices’ act (1 S. & C. 794), allowing exceptions to be taken to the opinion of the justice, upon questions of *539“ evidence,” is to be understood as referring to questions touching the competency or relevancy of evidence, and not questions of its weight or sufficiency.
Writ refused.